REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	  The closest prior arts on record fail to teach “receiving, from a base station, first information for configuring a code block group based transmission and second information for determining a number of a code block group per a transport block (TB), wherein a code block group comprises at least one code block, and wherein the number of the code block group per TB is determined based on a number configured by the second information; receiving from the base station, the TB based on the control information; and transmitting to the base station, hybrid automatic repeat request (HARQ) –acknowledgement (ACK) feedback information for the TB, wherein a size of the transmitted HARQ-ACK feedback information bits for the TB is identical to the number of the code block group per TB, and wherein one bit of the transmitted HARQ-ACK feedback information corresponds to ACK or negative ACK (NACK) of one code block group, and reception for retransmission is performed based on the code block group in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 7, 9 and 15.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466